Title: Walter Jones to Thomas Jefferson, 19 February 1810
From: Jones, Walter
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Washington 
                     Feby 19. 1810
          
           
		  I take much satisfaction in renewing to you, in yr Retirement, my professions of attachment, founded as well on Sentiments of private friendship, as on a Conviction of your firm Adherence to republican principles, which gives you a lasting and honorable claim to the Esteem of your living Friends, & to the Applause of Posterity.
          dear as those principles and the Institutions which have flowed from them are to both of us, it is with deep Concern, that I am forced 
                  
                  
                  to think them placed in greater Jeopardy, than they have been, Since the Establishment of the present Government.—
          Before you quitted this place, you knew that Causes of dissension subsisted in the executive departments. so ominous an Event has not failed to be an object of my continued & anxious attention. and I am now fully persuaded, that these unfriendly feelings are fast approaching to a degree of animosity, that must end in open Rupture, with its very injurious Consequences to the republican Cause.—
          I believe the Parties in this difference are honest men, and that it arises more from misunderstandings, than from Substantial Causes of offence, and therefore by the timely, conciliatory and, I will add, authoritative Interposition of proper 
                  Persons, it might be very Usefully mitigated, if not completely healed.—Medlers of all political complexions, are interfering; those of our Party through officiousness, personal favour or personal dislike, those of the other, evidently with a view, to add fuel to the flame, and to build up their own Power, upon the Ruins of the Conflagration.
          
                  This breach of harmony in the executive departments, added to the extreme points of difference in opinion, among the majority in Congress, in relation to the great questions of Peace & War, render the apathy & Inaction of the republicans here, extremely mortifying.—I never knew them more disconnected in Sentiment and
			 System, as as probably may have been made manifest to you, by the desultory and inconclusive work of nearly three months.—they Seem to have forgotten
			 the Effect, that was felt and now is felt, from the Schism of Mr Randolph and the puny minority who abetted him; they Seem to overlook the far greater Shock that will be given, by the numerous bands who will Severally inlist themselves, under the present Principals in the present dissension; they Seem equally to disregard the vigilance & Combination of the federalists, who act upon us, with a power as operative and
			 unvarying as that of
			 Gravitation.—
          You will recollect, that at the Close of the last Congress, the appearance of umbrage was confined to Mr Gallatin and Mr R. Smith. indeed excepting themselves, there were no other Secretaries Effectively in office.—it is now Supposed, and I believe with truth, that the former Stands alone, against the more or less
			 unfriendly dispositions of all the rest.—their main 
                  abetters of last Spring, have abated nothing of their strong & indecent Zeal.—
          In an affair of this Sort, free Conversation may very usefully embrace persons & things, concerning whom, it is extremely difficult to write, without Saying too much or too little, and therefore of rendering to them more or less than Justice.—with this Consideration, I  decline farther detail, in presenting the Subject to your tried Experience & Sagacity. I own to you, that in each Successive administration of the general Government, the ministerial heads of departments have afforded me Causes of a Jealousy, Somewhat indignant.—the Constitution recognises them in only one imperative Sentence, evidently designed to assure their obedience to the responsible and hazardous authority of the chief magistrate—they have nevertheless, gradually become associated & confounded with him, under the foolish, not to Say mischeivous appellation, of the 
                  Cabinet, and have been assuming Patronage, and drawing, each for himself, appropriate Squads of friends about them, even from the Legislature.—in the progress of this System, I can readily imagine a President, while he shall remain Answerable to the Nation for every thing, to be Cabinetted into nothing.—their true destination is, like Satellites, to illumine & aid their primary Planet, and whenever they draw to themselves So much matter & motion, as to obscure their principal, and disturb the orderly motion in his orbit, it becomes high time, that Some Corrective power should reduce their momentum, and redress the anomalies of their movements.—
          I firmly believe that there is no person living, whose Situation, nay Duty, so properly calls upon him to interpose, as Mr Madisons; and that none living that could So properly instigate & aid him in a judicious Interposition, as yourself.—
          
                  I beg Major Randolph to accept my kind respects to himself his Lady & Family, and I am yours dear Sir with great Truth & Esteem
          
            Walt: Jones
        